Name: Decision (EU) 2016/990 of the European Parliament and of the Council of 8 June 2016 on the mobilisation of the European Globalisation Adjustment Fund (application from Greece Ã¢  EGF/2015/011 GR/Supermarket Larissa)
 Type: Decision
 Subject Matter: regions of EU Member States;  employment;  Europe;  budget;  economic policy;  distributive trades;  cooperation policy
 Date Published: 2016-06-21

 21.6.2016 EN Official Journal of the European Union L 162/12 DECISION (EU) 2016/990 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 8 June 2016 on the mobilisation of the European Globalisation Adjustment Fund (application from Greece  EGF/2015/011 GR/Supermarket Larissa) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1309/2013 of the European Parliament and of the Council of 17 December 2013 on the European Globalisation Adjustment Fund (2014-2020) and repealing Regulation (EC) No 1927/2006 (1), and in particular Article 15(4) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 13 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) aims to provide support for workers made redundant and self-employed persons whose activity has ceased as a result of major structural changes in world trade patterns due to globalisation, as a result of a continuation of the global financial and economic crisis, or as a result of a new global financial and economic crisis, and to assist them with their reintegration into the labour market. (2) The EGF is not to exceed a maximum annual amount of EUR 150 million (2011 prices), as laid down in Article 12 of Council Regulation (EU, Euratom) No 1311/2013 (3). (3) On 26 November 2015, Greece submitted an application EGF/2015/011 GR/Supermarket Larissa for a financial contribution from the EGF, following redundancies in Supermarket Larissa ABEE in Greece. It was supplemented by additional information provided in accordance with Article 8(3) of Regulation (EU) No 1309/2013. That application complies with the requirements for determining a financial contribution from the EGF as laid down in Article 13 of Regulation (EU) No 1309/2013. (4) In accordance with Article 6(2) of Regulation (EU) No 1309/2013, Greece has decided to provide personalised services co-financed by the EGF also to 543 young persons not in employment, education or training (NEETs). (5) The EGF should, therefore, be mobilised in order to provide a financial contribution of EUR 6 468 000 in respect of the application submitted by Greece. (6) In order to minimise the time taken to mobilise the EGF, this decision should apply from the date of its adoption, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2016, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 6 468 000 in commitment and payment appropriations. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 8 June 2016. Done at Strasbourg, 8 June 2016. For the European Parliament The President M. SCHULZ For the Council The President A.G. KOENDERS (1) OJ L 347, 20.12.2013, p. 855. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).